DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US pat, 20150113022) in view of Kashef et al (US Pub, US 20110246566) hereinafter as “Kashef”
Referring to claim 1, Martin teaches a media playback system (Fig. 2, media playback system) comprising:
a communications interface; at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the media playback system is configured to perform functions comprising:
receiving data representing a playback command corresponding to at least one playback device of the media playback system (Martin: Fig. 2, Media Content Server 210 receives data representing playback command corresponding to at least one playback user device items 204(1)….204(n) – [059], command such as volume adjustment, stop, play, pause etc.);
determining one or more user profiles of the media playback system (see ¶ [053], Playlist control module determines one or more user preferences along with other user profile data), 
identifying audio tracks based on respective media preferences associated with the determined one or more user profiles of the media playback system (see ¶ [019]-[022], identify audio tracks based on media preferences, i.e. playlist, [069]- audio tracks associated with user preferences - [076]); and
causing the at least one playback device of the media playback system to play back a playlist of the identified audio tracks (see ¶ [021], [023],  [026], [056] [059], [065] [068], playing of playlist of identified audio tracks in a playlist).
Martin teaches the managing media content and playlist sharing but expressly lacks wherein the determined one or more user profiles are a subset of user profiles registered with the media playback system

It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Martin’s media content server to include user media profiles that enables better customization and management of preferences as taught by Kashef in order to enhance application of user preferences in stored in a database that monitors various aspect of a media usage for optimal revenue generation and greater consumer experience.
Referring to claim 2, Martin teaches the media playback system of claim 1, wherein receiving the data representing the playback command corresponding to at least one playback device of the media playback system comprises receiving, via the communications interface from a network device, the data representing the playback command corresponding to at least one playback device (see para [034], user interfaces rendered at the user device are used for receiving commands corresponding to at least one playback device).
Referring to claim 3, Martin teaches the media playback system of claim 1, wherein identifying audio tracks based on respective media preferences associated with the determined one or more user profiles of the media playback system comprises identifying, via one or more media playback system servers, the audio tracks based on the respective media preferences associated with the determined one or more user profiles of the media playback system (see paragraph Fig. 2, identifying tracks based on via one or more media content servers 210 with preferences along with user profile data - [053]).
Referring to claim 4, Martin teaches the media playback system of claim 3, wherein identifying, via the one or more media playback system servers, the audio tracks based on the respective media preferences associated with the determined one or more user profiles of the media playback system comprises:

identifying the audio tracks based on the queried media preference data (see paragraphs [079], [080], [083]).
Referring to claim 5, Martin and Kashef teaches the media playback system of claim 1, Kashef teaches wherein the determined one or more user profiles comprise a first user profile and a second user profile [045], multiple user media profiles, include first and second profile), and wherein identifying audio tracks based on the respective media preferences associated with the determined one or more user profiles of the media playback system comprises: identifying the audio tracks based on first media preferences associated with the first user profile and second media preferences associated with the second user profile (see paragraphs [063], [069]).
Referring to claim 6, Martin teaches the media playback system of claim 5, wherein the first user profile is associated with a first user account of a streaming audio service and the second user profile is associated with a second user account of the streaming audio service, and wherein identifying the audio tracks based on first media preferences associated with the first user profile and second media preferences associated with the second user profile comprises:
identifying at least one first audio track of the audio tracks based on media preferences of the first user account of the streaming audio service (see ¶ [019]-[022], identify audio tracks based on media preferences, i.e. playlist, [069]- audio tracks associated with user preferences - [076]); and); and
identifying at least one second audio track of the audio tracks based on media preferences of the second user account of the streaming audio service ([031], [032]. [034], [053]).
Referring to claim 7, Martin teaches the media playback system of claim 5, wherein identifying the audio tracks based on first media preferences associated with the first user profile and second media preferences associated with the second user profile comprises: identifying first audio tracks based on the first media preferences associated with the first user profile (see paragraph Fig. 2, identifying tracks based on via one or more media content servers 210 with preferences along with user profile data - [053]); and
identifying second audio tracks based on the second media preferences associated with the second user profile (see paragraph [030], for track two based on second media preferences associated with second user profile); and
identifying the audio tracks from among the identified first audio tracks and the identified second audio tracks (see paragraph [080], production data 112 and user information 1116 is used to identify audio track in a playlist).
Referring to claim 8, Martin teaches the media playback system of claim 1, wherein the data representing the playback command corresponding to at least one playback device of the media playback system indicates a first playback device and a second playback device, and wherein causing the at least one playback device of the media playback system to play back the playlist of the identified audio tracks comprises causing the first playback device and the second playback device to play back the playlist of the identified audio tracks in synchrony, wherein the first playback device transmits playback timing information to the second playback device to synchronize the playback (see paragraphs ¶ [044],[057]).
Referring to claim 9
Referring to claim 10, Martin teaches a method to be performed by a computing system, the method comprising:
receiving data representing a playback command corresponding to at least one playback device of a media playback system (Martin: Fig. 2, Media Content Server 210 receives data representing playback command corresponding to at least one playback user device items 204(1)….204(n) – [059], command such as volume adjustment, stop, play, pause etc.);
determining one or more user profiles of the media playback system (see ¶ [053], Playlist control module determines one or more user preferences along with other user profile data);
identifying audio tracks based on respective media preferences associated with the determined one or more user profiles of the media playback system (see ¶ [019]-[022], identify audio tracks based on media preferences, i.e. playlist, [069]- audio tracks associated with user preferences - [076]); and
causing the at least one playback device of the media playback system to play back a playlist of the identified audio tracks (see ¶ [021], [023],  [026], [056] [059], [065] [068], playing of playlist of identified audio tracks in a playlist).
Martin teaches the managing media content and playlist sharing but expressly lacks wherein the determined one or more user profiles are a subset of user profiles registered with the media playback system
However, Kashef teaches wherein the determined one or more user profiles are a subset of user profiles registered with the media playback system (see paragraphs [045], [053], there may be multiple sub-profiles associated with a media profile 103 such that an end-user can expressly choose a sub-profile for use at a particular time).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Martin’s media content server to include user media profiles that enables 
Referring to claim 11, Martin teaches the method of claim 10, wherein receiving the data representing the playback command corresponding to at least one playback device of the media playback system comprises receiving, via a communications interface from a network device, the data representing the playback command corresponding to at least one playback device  (see para [034], user interfaces rendered at the user device are used for receiving commands corresponding to at least one playback device).
Referring to claim 12, Martin teaches the method of claim 10, wherein identifying the audio tracks based on the respective media preferences associated with the determined one or more user profiles of the media playback system comprises: querying a database for media preference data associated with the determined one or more user profiles of the media playback system (see paragraphs [023], [038], [049], [057]); and
identifying the audio tracks based on the queried media preference data (see paragraphs [079], [080], [083]).
Referring to claim 13, Martin teaches the method of claim 10, wherein the determined one or more user profiles comprise a first user profile and a second user profile, and wherein identifying audio tracks based on the respective media preferences associated with the determined one or more user profiles of the media playback system comprises:
identifying the audio tracks based on first media preferences associated with the first user profile and second media preferences associated with the second user profile (see paragraph Fig. 2, identifying tracks based on via one or more media content servers 210 with preferences along with user profile data - [053]).
Referring to claim 14, Martin teaches the method of claim 13, wherein the first user profile is associated with a first user account of a streaming audio service and the second user 
identifying at least one first audio track of the audio tracks based on media preferences of the first user account of the streaming audio service (see ¶ [019]-[022], identify audio tracks based on media preferences, i.e. playlist, [069] - audio tracks associated with user preferences - [076]); and
identifying at least one second audio track of the audio tracks based on media preferences of the second user account of the streaming audio service (see paragraph [031], [032]. [034], [053]).
Referring to claim 15, Martin teaches the method of claim 13, wherein identifying the audio tracks based on first media preferences associated with the first user profile and second media preferences associated with the second user profile comprises:
identifying first audio tracks based on the first media preferences associated with the first user profile (see paragraph Fig. 2, identifying tracks based on via one or more media content servers 210 with preferences along with user profile data - [053]); and identifying second audio tracks based on the second media preferences associated with the second user profile (see paragraph [030], for track two based on second media preferences associated with second user profile); and identifying the audio tracks from among the identified first audio tracks and the identified second audio tracks (see paragraph [080], production data 112 and user information 1116 is used to identify audio track in a playlist).
Referring to claim 16, Martin teaches the method of claim 10, wherein the data representing the playback command corresponding to at least one playback device of the media playback system indicates a first playback device and a second playback device, and wherein causing the at least one playback device of the media playback system to play back the playlist of the identified audio tracks comprises causing the first playback device and the second 
Referring to claim 17, Martin teaches a network device comprising: a communications interface; at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the network device is configured to perform functions comprising:
receiving data representing a playback command corresponding to at least one playback device of a media playback system (Martin: Fig. 2, Media Content Server 210 receives data representing playback command corresponding to at least one playback user device items 204(1)….204(n) – [059], command such as volume adjustment, stop, play, pause etc.);
determining one or more user profiles of the media playback system (see ¶ [053], Playlist control module determines one or more user preferences along with other user profile data); 
identifying audio tracks based on respective media preferences associated with the determined one or more user profiles of the media playback system (see ¶ [019]-[022], identify audio tracks based on media preferences, i.e. playlist, [069]- audio tracks associated with user preferences - [076]); and
causing the at least one playback device of the media playback system to play back a playlist of the identified audio tracks (see ¶ [021], [023],  [026], [056] [059], [065] [068], playing of playlist of identified audio tracks in a playlist).
Martin teaches the managing media content and playlist sharing but expressly lacks wherein the determined one or more user profiles are a subset of user profiles registered with the media playback system
However, Kashef teaches wherein the determined one or more user profiles are a subset of user profiles registered with the media playback system (see paragraphs [045], [053], 
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Martin’s media content server to include user media profiles that enables better customization and management of preferences as taught by Kashef in order to enhance application of user preferences in stored in a database that monitors various aspect of a media usage for optimal revenue generation and greater consumer experience.
Referring to claim 18, Martin teaches the network device of claim 17, wherein identifying audio tracks based on respective media preferences associated with the determined one or more user profiles of the media playback system comprises identifying, via one or more media playback system servers, the audio tracks based on the respective media preferences associated with the determined one or more user profiles of the media playback system (see paragraph Fig. 2, identifying tracks based on via one or more media content servers 210 with preferences along with user profile data - [053]).
Referring to claim 19, Martin teaches the network device of claim 17, wherein the determined one or more user profiles comprise a first user profile and a second user profile, and wherein identifying audio tracks based on the respective media preferences associated with the determined one or more user profiles of the media playback system comprises: identifying the audio tracks based on first media preferences associated with the first user profile and second media preferences associated with the second user profile (see paragraph Fig. 2, identifying tracks based on via one or more media content servers 210 with preferences along with user profile data - [053]).
Referring to claim 20, Martin teaches the network device of claim 19, wherein the first user profile is associated with a first user account of a streaming audio service and the second user profile is associated with a second user account of the streaming audio service, and 
identifying at least one first audio track of the audio tracks based on media preferences of the first user account of the streaming audio service (see ¶ [019]-[022], identify audio tracks based on media preferences, i.e. playlist, [069]- audio tracks associated with user preferences - [076]); and
identifying at least one second audio track of the audio tracks based on media preferences of the second user account of the streaming audio service (see paragraph [031], [032]. [034], [053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571) 270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454